Citation Nr: 9929757	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for throat cancer with 
laryngectomy, to include as secondary to tobacco use and 
nicotine dependence, during service.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1956.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Muskogee, 
Oklahoma, which denied a claim of entitlement to service 
connection for throat cancer with laryngectomy secondary to 
smoking as not well grounded.  A notice of disagreement was 
received in July 1997.  In December 1997, a statement of the 
case was issued and a substantive appeal was received.  The 
Board also notes that in December 1997, the RO expanded the 
claim to include an analysis on the basis of direct service 
connection, as well as secondary to nicotine dependency 
beginning during service, and affirmed its denial.


FINDINGS OF FACT

1.  The claims file does not contain competent evidence of a 
nexus between the veteran's service and his throat cancer 
with laryngectomy.

2.  There is no competent medical evidence indicating that 
the veteran's tobacco use during service caused or 
contributed to his throat cancer with laryngectomy, or that 
the veteran's throat cancer with laryngectomy is related to 
nicotine dependence developed during service.


CONCLUSION OF LAW

The claim of entitlement to service connection for throat 
cancer with laryngectomy is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection should be 
established for his throat cancer with laryngectomy.  The 
veteran essentially argues that his throat cancer with 
laryngectomy developed due to smoking during service, or was 
otherwise caused or aggravated as a result of nicotine 
dependence incurred as a result of the veteran's inservice 
tobacco use. 

The veteran's service medical records include a separation 
examination report, dated in March 1956, which shows that his 
mouth and throat were clinically evaluated as normal.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving the veteran's 
throat, smoking, or nicotine dependence.

Post-service medical records, which include a VA hospital 
report and associated VA documents, show that in April 1990, 
the veteran was found to have laryngeal squamous cell 
carcinoma.  That same month, he underwent a total 
laryngectomy with right hemithyroidectomy and cricopharyngeal 
myotomy.  

VA hospital and outpatient treatment reports, dated between 
1990 and September 1998, show that the veteran received 
postoperative X-ray treatment for his throat disorder, as 
well as treatment for lung and hard palate disorders, with 
diagnoses that included squamous cell carcinoma of larynx, 
status post total laryngectomy.  VA hospital reports, dated 
in August 1997 and September 1998, are remarkable for 
notations of a 50 and an 80 pack-year history of smoking, 
respectively.  The September 1998 report also notes that the 
veteran had quit smoking about ten years previously. 

A review of the veteran's written statements, and the 
transcripts from his personal hearings, held in June 1997 and 
February 1999, shows that he argues that he did not smoke 
prior to service, and that he began smoking during service, 
at which time cigarettes were included in his military 
rations and were easily available on base.  He further states 
that he smoked about two packs of cigarettes per day until 
1987, and that he began having problems with his throat in 
1989.  He was diagnosed with throat cancer in 1990.  During 
the June 1997 hearing, the veteran's wife testified that the 
veteran had had trouble breathing during their entire 16-year 
marriage.  In addition, the claims file contains letters from 
a brother and two sisters of the veteran, who assert that the 
veteran did not smoke prior to his service.
Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R.                    
§ 3.303(d)(1999).

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. § 
5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), see also Savage v. Gober, 10 Vet. App. 488, 493 
(1997); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage, 10 
Vet. App. at 497-498.  That evidence must be medical, unless 
it relates to a condition that the Court has indicated may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
or reopened on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id. at 498.

With regard to the possibility of service connection for the 
cause of death on a basis that does not involve nicotine 
dependence or tobacco use, the Board initially notes that the 
first medical evidence of throat cancer is dated in April 
1990, and that this is approximately 33 years after 
separation from service.  Therefore, service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309 (1999).  Furthermore, the Board finds that there is no 
competent evidence linking any injury or disease during 
service to the veteran's throat cancer with laryngectomy.  
Accordingly, service connection for the cause of the 
veteran's throat cancer with laryngectomy on a basis other 
than nicotine dependence or tobacco use must be denied as not 
well grounded.  See 38 C.F.R. § 3.303.

With regard to the claim that the veteran's throat cancer 
with laryngectomy is secondary to nicotine dependence which 
began during service, or tobacco use during service, a 
precedential opinion by the VA General Counsel clarified when 
entitlement to benefits may be awarded based upon in-service 
tobacco use.  This opinion determined that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service. VAOPGCPREC 2-
93, 58 Fed. Reg. 42,756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993 and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, the opinion 
holds that any disability allegedly related to tobacco use 
which is not diagnosed until after service would not preclude 
establishment of service connection.  However, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

With regard to the issue of secondary service connection, see 
38 C.F.R. § 3.310 (1999), a precedential opinion by the VA 
General Counsel was issued to clarify when service connection 
may be granted if the disability is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The VA General Counsel found that a determination 
as to whether secondary service connection should be 
established depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).  In a May 1997 memorandum, the Under Secretary 
for Health stated that nicotine dependence may be considered 
a disease for VA compensation purposes.  Moreover, the 
determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran filed his claim in October 1995, the statutory change 
will not affect the disposition of this appeal.

After a review of the medical evidence associated with the 
file, the Board finds that the veteran's claim of entitlement 
to service connection for throat cancer with laryngectomy, 
based on the theory that the this disability resulted from 
use of tobacco during service, or as a result of nicotine 
dependence arising in service, is not well grounded.  The 
veteran has stated that he smoked continuously between the 
time of his separation from service until 1987 (i.e., 
approximately 30 years) and the claims file does not contain 
any competent evidence relating the veteran's throat cancer 
with laryngectomy to use of tobacco during service, or to 
nicotine dependence beginning in service.  Accordingly, the 
claim of entitlement to service connection for throat cancer 
with laryngectomy on the basis of tobacco use during service, 
and nicotine dependence arising in service, must be denied as 
not well grounded.  

In reaching this decision, the Board has considered the 
veteran's written and oral testimony submitted in support of 
his claim.  The Board has also considered the written lay 
statements, and the testimony of the veteran's wife.  While 
the lay statements of observed fact and symptomatology are 
noted and have been given full consideration, these 
statements, as well as the veteran's statements--as lay 
opinions--are not competent evidence of a nexus between the 
veteran's throat cancer with laryngectomy and his service, to 
include as secondary to tobacco use during service, or 
nicotine dependence arising in service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran has argued in his 
substantive appeal (VA Form 9) that two VA physicians, 
identified as "Dr. Robert Middleton" and "Dr. Patt" 
related his throat cancer to smoking during service.  At 
present, the claims file does not contain any such opinion.  
However, the Board notes that VA has a duty to advise the 
veteran that should he obtain medical evidence in support of 
this argument, it may be sufficient to reopen his claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

In summary, the record does not contain competent medical 
evidence that establishes a nexus or link between the cause 
of the veteran's throat cancer with laryngectomy and an in-
service injury or disease, nicotine dependence which began in 
service, or the inservice use of tobacco.  The Board 
therefore finds that the appellant has not met his "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Accordingly, entitlement 
to service connection for throat cancer with laryngectomy is 
denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).
ORDER

Service connection for throat cancer with laryngectomy is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

